Case: 12-20474       Document: 00513194396         Page: 1    Date Filed: 09/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-20474                        United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
EXXONMOBIL CORPORATION,                                                 September 15, 2015
                                                                            Lyle W. Cayce
               Plaintiff - Appellee                                              Clerk

v.

ELECTRICAL RELIABILITY SERVICES, INC., OLD REPUBLIC
INSURANCE COMPANY,

               Defendants - Appellants




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:10-CV-2258


Before JOLLY and SOUTHWICK, Circuit Judges.*
E. GRADY JOLLY, Circuit Judge:**
       Following oral argument, this action was held in abeyance while the
Texas Supreme Court considered certified questions from this Court in a
similar case, In re Deepwater Horizon, No. 13-0670. The Texas Supreme Court




       * Judge DeMoss, the third judge on the panel that originally heard this case, retired
before this decision was issued. Consequently, this decision and opinion is rendered by a
quorum pursuant to 28 U.S.C. § 46(c) and (d).
       ** Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not

be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20474    Document: 00513194396      Page: 2   Date Filed: 09/15/2015



                                 No. 12-20474
has now answered. See In re Deepwater Horizon, Relator, --- S.W. 3d ---, 58
Tex. Sup. Ct. J. 330 (Tex. 2015). Among other things, the Texas Supreme
Court’s answer provides clarification regarding the court’s previous holding in
Evanston Insurance Co. v. ATOFINA Petrochemicals, Inc., 256 S.W.3d 660
(Tex. 2008), a case that has been at the center of this dispute.
      When deciding this case, the district court did not have the benefit of the
Texas Supreme Court’s answer to the certified questions posed in In re
Deepwater Horizon. Accordingly, we VACATE the district court’s judgment,
and REMAND this case for further consideration in the light of the answer
given by the Texas Supreme Court.
                                                 VACATED, and REMANDED.




                                       2